y




                                      MANDATE

                                  Court of Appeals
                              First District of Texas

                                   NO. 01-15-00060-CV

               DARYL BARNES AND DEMEATRICE GOFF, Appellants

                                             V.

    NATIONAL HOUSING DEVELOPMENT CORPORATION COLONY LLC, Appellee

     Appeal from the 129th District Court of Harris County. (Tr. Ct. No. 2012-34954).

TO THE 129th DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

        Before this Court, on the 18th day of June 2015, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:
                     After due consideration, the Court dismisses the appeal
               for want of jurisdiction.

                      The Court orders that this decision be certified below
               for observance.

               Judgment rendered June 18, 2015.

               Per curiam opinion delivered by panel consisting of Justices
               Jennings, Bland and Brown.

        WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




August 28, 2015
Date                                                CHRISTOPHER A. PRINE
                                                     CLERK OF THE COURT